DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. §101 as not falling within one of the four statutory categories of invention.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of the claim coves a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1345, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p.2.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office (April 27, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-12, 16, 17, 20-23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin et al. US Pub. No. 2016/0157939.
Regarding claim 1, 11, and 18. Larkin teaches a measurement system, comprising: 
A light source configured to direct light into a plurality of cores of a multi-core optical fiber, each core of the plurality of cores being configured to reflect a portion of the light from a plurality of locations along a length of the multi-core fiber to form reflected light (Figures 1 and 2, paragraphs 27, 31, and 36); and 
a processor; memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to execute operations (paragraph 35; Figure 7), the operations comprising:
determining, based on analyzing the reflected light from a first subset of the plurality of cores, a first measurement of a set of bend angles of the multi-core optical fiber (paragraph 26, 36, 37, 38, and 41; specifically, paragraph 37 teaches “the bend value” is used to determine the shape and paragraph 36 teaches both triads are used to increase accuracy of shape measurements), 
determining, based on analyzing the reflected light from a second subset of the plurality of cores, a second measurement of the set of bend angles of the multi-core optical fiber, the first subset different from the second subset by at least one core (paragraph 26, 36, 37, 38, and 41; specifically, paragraph 37 teaches “the bend value” is used to determine the shape and paragraph 36 teaches both triads are used to increase accuracy of shape measurements),
performing a comparison of a specified threshold to a difference, the difference being between the first measurement and the second measurement (paragraph 26 36 and 37; paragraph 26 teaches the redundant sensor is compared to measure sensor inaccuracies), 
determining whether the first measurement and the second measurement are unreliable based on the comparison (paragraph 26), and 
Larkin does not specifically teach generate a signal in response to an unreliable determination.
However, Larkin paragraph 26 teaches the redundant sensor components identity the source and locations of inaccuracy and then correct for those inaccuracies. Said another way, Larkin teaches to point out where an inaccuracy occurs and then correct those inaccuracy. In order to correct an inaccuracy a signal must be sent to let the user or computer know that an issue has arrived.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to generate a signal in response to an unreliable determination for the purposes of allowing the user and system to correct for measured inaccuracies.
Regarding claim 2, 12, 19, Larkin does not explicitly disclose wherein determining whether the first measurement and the second measurement are unreliable based on the comparison comprises: determining that the first measurement and the second measurement are unreliable in response to the difference exceeding the specified threshold.
 However, Larkin paragraph 26 teaches the redundant sensor components identity the source and locations of inaccuracy and then correct for those inaccuracies. Said another way, Larkin teaches to point out where an inaccuracy occurs and then correct those inaccuracy. The comparison of the redundant sensor would need a threshold value to be listed as inaccurate or accurate. -3-ROYE et al.Atty Docket No.: ISRG09530/US_6094-164Appl. No. To be assigned
It would have been obvious to a person having ordinary skill in the art at the time of filing to have whether the first measurement and the second measurement are unreliable based on the comparison comprises: determining that the first measurement and the second measurement are unreliable in response to the difference exceeding the specified threshold for the purposes of alerting the user when an error in shape and bend angle exists to prevent unwanted injury to the patient.
Regarding claims 3 and 13, Larkin does not directly disclose wherein the signal is a fault signal indicating that the first measurement and the second measurement are determined to be unreliable, and wherein providing the signal indicative of whether the first measurement and the second measurement are determined to be unreliable comprises: providing the fault signal in response to determining that the first measurement and the second measurement are unreliable.
However, Larkin paragraph 26 teaches the redundant sensor components identity the source and locations of inaccuracy and then correct for those inaccuracies. Said another way, Larkin teaches to point out where an inaccuracy occurs and then correct those inaccuracy. In order to correct an inaccuracy a signal must be sent to let the user or computer know that an issue has arrived.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to generate a signal in response to an unreliable determination for the purposes of allowing the user and system to correct for measured inaccuracies.
Regarding claims 4, 5, 14, 20, Larkin is silent with respect to the fault signal is a visual display, the fault signal is an audible alarm.
The examiner takes official notice it is well known to use a visual or audible alarm when alerting a user of an error. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the fault signal be a visual and/or audible alarm for the purposes of allowing the user and system to correct for measured inaccuracies and prevent accidently injury to the patient. 
Regarding claims 6 and 15, Larkin is silent with respect to  wherein the operations further comprise, in response to the signal indicating that the first measurement and second measurement are determined as unreliable: halting operation of an actuating system, the actuating system configured to cause movement of the multi-core optical fiber.
The examiner takes official notice it is well known to stop a surgical probe to prevent injury of the patient. 
It would have been obvious to a person having ordinary skill in the art at the time of filing in response to the signal indicating that the first measurement and second measurement are determined as unreliable: halting operation of an actuating system, the actuating system configured to cause movement of the multi-core optical fiber for the purposes of preventing unwanted injury to the patient when the probe’s position cannot be accurately determined.
Regarding claims 7, 8, 16, the plurality of cores includes at least 6 cores and there are 3 in the first and second subset (Figure 2; paragraph 36; paragraph 36 teaches both triads are used to increase accuracy of shape measurements).  
Regarding claim 10, Larkin teaches the multi-core optical fiber is inserted in a catheter; and the operations further comprise: in response to the first measurement and the second measurement not being determined as unreliable, using at least one of the first or second measurements for causing movement of the catheter to a particular shape or to a particular location (paragraph 72; Figure 9).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin as applied to claim 1 above, and further in view of Klein et al. US Patent No. 8,531,655.
Regarding claim 9, Larkin is silent with respect to  analyzing the reflected light from the first subset of the plurality of cores comprises using optical frequency domain reflectometry; and analyzing the reflected light from the second subset of the plurality of cores comprises using optical frequency domain reflectometry.
Klein teaches analyzing the reflected light from the first subset of the plurality of cores comprises using optical frequency domain reflectometry; and analyzing the reflected light from the second subset of the plurality of cores comprises using optical frequency domain reflectometry (col 5, lines 49-55).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have analyzing the reflected light from the first subset of the plurality of cores comprises using optical frequency domain reflectometry; and analyzing the reflected light from the second subset of the plurality of cores comprises using optical frequency domain reflectometry for the purposes of increasing resolution and sensitivity of optical time domain measurements (Klein: col 5, lines 49-55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0029759 teaching comparing cores to measure relative strain.
2020/0209466 teaches a 6 core fiber.
2020/0069192 teaches fibers in medical catheter equipment.
20190250050 teaches additional waveguide cores to provide for measurement redundancy (paragraph 36).
2020/0078096 teaches detecting fault using redundant fiber cores
2019/0234726 teaches redundant core signals for determine errors
2019/0094459 teaches redundant fiber cores for measurement of inaccuracies and errors.
20170370704 teaches measuring shape using a reference core for comparison.
20160101263 teaches calculating error in shape using fiber cores.
20160206384 teaches having a redundant sensor to improve accuracy of pose determination.
2013/0310685 teaches references positions for measurement of errors.
20040165178 teaches measuring errors in curvature using redundant fiber cores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877